DAVIS, Judge.
Helen Pettegrew (the wife) challenges the trial court’s amended final judgment of dissolution of marriage. We have reviewed her claims and find them to be without merit. The only issue we address here is the wife’s argument that the trial court did not have jurisdiction to grant attorney’s fees to Loyd Pettegrew (the husband).
In the original final judgment, the trial court denied both parties’ requests for attorney’s fees. However, the husband filed a petition for rehearing and reconsideration, specifically alleging that due to the *1082wife s conduct during the litigation, he was entitled to attorney’s fees based on Diaz v. Diaz, 727 So.2d 954 (Fla. 3d DCA 1998). The trial court granted that portion of the husband’s petition and directed the parties to set a hearing to determine the issue of payment of the husband’s attorney’s fees. The amended final judgment likewise reflected that the husband’s request for a rehearing on the issue of attorney’s fees had been granted, but did not specifically find entitlement nor determine a dollar amount. Because the trial court only granted a rehearing on the issue of fees incurred by the husband, and did not set a dollar amount, this portion of the judgment is nonfinal and nonappealable. See Ritter v. Ritter, 690 So.2d 1372, 1376 (Fla. 2d DCA 1997). Accordingly, we decline to review this point on appeal and dismiss this issue without ruling.
Affirmed in part, review denied in part.
GREEN, A.C.J., and CAMPBELL, MONTEREY (Senior) Judge, concur.